                 Case 2:20-cv-02456-JTM-JVM Document 1-1 Filed 09/09/20 Page 1 of 6
                                                                 t

                                                                C'ITATION


LINDA WALL                                                                                                    Case: 0188452
                                                                ~ • ,• .. : ~ ~;   ~::,~..




                                                                                                       ~ ~D~•c
Versus
                                                                                                              3:           l District Court
                                                                                                              Parish of Terrebonne
DOLGENCORP LLC                                                                                                State of Loiiisiana




                                              A Resident of East Baton Rouge Parish
TO: DOLGENCORP, LLC
    THROUGH ITS AGENT.
    CORPOR4TIONSERVICE COMPANY
    FOR SERVICE OF PROCESS
    501 LOUISIANA AVENUE
    BATONROUGE, LA 70802

         YOUARE HEREBYSUMMONED to comply with the denzand of the Origittal Petition for DanZages , filed on March 20,
2020, a true and faithful copy whereof acconapanies this citation, or to make an appearance by fzling an answer or other pleading
thereto, in writing with the Clerk of Court at her office in the City of Houma, within ftfteen (15) days after the service hereof,•

Your failure to so comply will subject you to the penalty of having a default judgment rendered against you.

                      Witness rny hanrl and official seal this 241" day of March, 2020.


                                                                                   Tlaeresa A. Robiclaaux, Clerk of Court


                                                                                                 ~, ~ i ~ y
                                                                                                   _.., ~   ,~u t.M
                                                                                                       !Clekk oRourt
Requested By: Mr. Davirl W. Ardoin; 114 Laura Drive, Suite D, Tltibodaux, LA 70301; (985) 446-3333




Returned and filed:



Deputy Clerk of Court




                                                                                             EXHIBIT A
                                                              [ SERVICE ]
                  Case Transaction
Page 1/7 CIVIL, 0188452 2:20-cv-02456-JTM-JVM
                                   Date: 03/20/2020    Document 1-1 Filed 09/09/20 Page 2 of 6




                    LINDA WALL                                 *        STATE OF LOUISIANA

                    VERSUS NO.'                                         PARISH OF TERREBONNE

                    DOLGENCORP, LLC                            *        32ND JUDICIAL DISTRICT COURT


                                                    PETITION FOR DAAaIAGES


                    TO THE HONORABLE, THE THIRTY-SECOND JUDICIAL DISTRICT COURT, SITTING

                    IN AND FOR THE PARISH OF TERREBONNE, STATE OF LOUISIANA:

                           The petition of LINDA WALL, person of the full age of majority, resident of and

                    domiciled in the Parish of Terrebonne, State of Louisiana, with respect, represents:



                           The following party is made defendant herein:

                           A)     DOLGENCORP, LLC, a Non-Louisiana corporation authorized
                                  to do and doing business in the State of Louisiana, having
                                  appointed Corporation Service Company, 501 Louisiana
                                  Avenue, Baton Rouge, Louisiana 70802 as its agent for
                                  service.

                                                                   2.

                           On or about March 19, 2019, petitioner, Linda Wall, drove to and parked in the

                    middle of the parking lot in one of defendant's stores located at 6439 Grand Cailiou Road,

                    Houma, Terrebonne Parish, Louisiana.

                                                                   43

                           At approximately the said time and place, as plaintiff, Linda Wall, got out of her car

                    and took two steps when her shoe got hung up on a piece of wood that was sticking up out

                    of the concrete and caused her to fali. There were no warning signs or anything to alert

                    her as to the hazardous condition of the parking lot.

                                                                   4.

                           Defendant, through its employees, knew or should have known about the dangerous

                    condition of the parking lot but failed to warn petitioner.

                                                                   5.

                           Petitioners aver that a cause of the incident and resulting injuries sued for herein

                   was the fault of DOLGENCORP, LLC, which fault is particularized in the following, non-

                    exclusive respects:


                                                                         JUAN W. POKETT
                                                                         JUDGE, DIVISIGN C
                   Case Transaction
Page 2/7 CIVIL, 0188452, 2:20-cv-02456-JTM-JVM
                                    Date: 03/20/2020   Document
                                                             ,
                                                                1-1 Filed 09/09/20 Page 3 of 6




                           1)     Failing to maintain the premises in-a reasonab►y safe condition for use by its
                                  business patrons;

                           2)     Failing to warn of the existence of a dangerous condition which caused the
                                  incident;

                           3)     Failing to warn patrons of the existence of wood sticking up out of the
                                  concrete in the parking lot, causing a dangerous condition to exist;

                           4)     Failing to p►ace warning signs to warn patrons of the existence of a
                                  dangerous condition;

                           5)     Failure to adequate► y train their personnel on how to properly and routine►y
                                  inspect the premises for unreasonable hazards such as that which caused
                                  the subject incident;

                           6)     Failure to adequately train their personnel on how and where to p► ace
                                  warning signs to warn patrons of the existence of a dangerous condition
                                  such as that which caused the subject incident;

                           7)     Failure to adequately train their personnel on how to warn patrons of the
                                  existence of wood sticking up out of the concrete in the parking (ot which
                                  causes dangerous conditions;

                           8)     Failure, generally, to exercise the degree of care commensurate with the
                                  factual situation herein described; and

                           9)     In committing any and aii other acts or omissions of fau►t which will be shown
                                  and proven at the trial of the case.

                                                                  .3

                           At the time of the incident sued on, there was in full force and effect a poiicy of

                    general liability insurance issued by defendant, National Surety Corporation to and in favor

                    of defendants, DOLGENCORP, LLC, which poiicy affords coverage for liability of the

                    nature of that alleged herein and which policy inures to the benefit of the petitioner, thereby

                    entitling them to maintain this direct action against the defendant insurer, and thereby also

                    rendering the defendant insurer liable, joint►y and in solido, with the other defendants, for

                    damages as sued for herein.

                                                                  7.

                           As a result of the incident described herein, petitioner, Linda Wall, sustained serious

                    and permanent disab►ing injuries which have not reso►ved to date and which she believes

                    to be permanent.

                                                                  A

                           Petitioner, Linda Wall, itemizes the damages which she is entitled to recover from

                    defendants, in solido:



                                                                  2
                  Case 2:20-cv-02456-JTM-JVM
Page 3/7 CIVIL, 0188452, Transaction Date: 03/20/2020       Document 1-1 Filed 09/09/20 Page 4 of 6




                             A)       Past medical bills;

                             B)       Future medical bills;

                             C)       Past physicai pain and suffering;

                             D)       Future physical pain and sufFering;

                             E)       Past mental pain and suff,ering;

                             F)       Future mental pain and suffering;

                             G)       Past loss of wages;

                             H)       Future loss of wages;

                             1)       Loss of earnings capacity; and

                             J)       Loss of enjoyment and quality of life, including any and all disability.

                                                                     4

                            At the time of the filing of this petition, the matter in controversy exceeds the amount

                    specified in Code of Civil Procedure Article 1732(1) pertinent to jury trials.

                                                                    10.

                            Amicable demand' has been made to no avail.

                            WHEREFORE, petitioners pray that after all legal proceedings are had, there be

                    judgment herein in favor of petitioner, LINDA WALL, and against the defendants,

                    DOLGENCORP, LLC, for an amount consistent with the law and evidence, plus interest

                    from the date judicial demand until paid and for all costs of these proceedings.

                            Petitioners further pray for all general and equitable reiief.

                                                                          RESPECTFULLY SUBMITTED:

                                                                          ARDOIN, MCKOWEN & ORY, LLC
                                                                          114 Laura Drive, Suite D
              A TRUE COPY OF Ti-iE C7RIG1NA1L                             Thibodaux, Louisiana 70301
                 CLERK'S OFFICE, HOUMA                                    (98 ) 6-3333 Telephone
                                                                          (~~) A6-3300 Facsimife
                         MAR 2 4 2020           .20
                                  ~     ~l
                                                                            VID W. ARDOIN, Bar Roll No. 24282




                 11 J'
                          LE
                         MAR 2 0 r 2020 ~


                       ~ ~E~1
                      g~~     ~Irb~R;~~s 4~rt
                     5~a•rc+hnnnw,
                          n~ ~'            ~A
                                                                    3          FAX FILING MAR 17 2020
                   Case Transaction
Page 4/7 CIVIL, 0188452, 2:20-cv-02456-JTM-JVM
                                    Date: 03/20/2020   Document 1-1 Filed 09/09/20 Page 5 of 6




                    PLEASE SERVE:

                    ®OLGENCORP, LLC
                    Through its agent for service
                    Corporation Service Company
                    501 Louisiana Avenue
                    Baton Rouge, Louisiana 70802
                  Case 2:20-cv-02456-JTM-JVM
Page 1/1 CIVIL, 0188452, Transaction Date: 03/20/2020   Document 1-1 Filed 09/09/20 Page 6 of 6
      .                                                  •   '




                     LINDA WALL                                  "   STATE OF LOUISIANA

                    VERSUS N0.       ~88t~~'~                    *   PARISH OF TERREBONNE

                    DOLGENCORP, LLC                              *   32ND JUDICIAL DISTRICT COURT


                                               REQUEST FOR WRITTEN N®TICE


                    TO THE HONORABLE THE THIRTY-SECOND JUDICIAL DISTRICT COURT, SITTING IN

                    AND FOR THE PARISH OF TERREBONNE, STATE OF LOUISIANA:

                           Pursuant to Louisiana Code of Civil Procedure, Article 1572, the Honorable Clerk of

                    Court of the Parish of Terrebonne is hereby requested to give the undersigned counsel

                    written notice by mail at least ten (10) days in advance, of the date fixed for the trial or

                    hearing of this cause, whether on exception, rule or on the merits.

                           The Honorable Clerk of Court for the Parish of Terrebonne is further requested to

                    forward the undersigned counsel notice of any order or judgment rendered in this cause

                    immediately upon entry of such order or judgment.

                                                                     ARDOIN, MCKOWEN & ORY, LLC
                                                                     114 Laura Drive, Suite D
                                                                     Thibodaux, Louisiana 70301
                                                                              -3333 Telephone
                                                                     l4 M-3300 Facsimile
                                                                     (98


                                                                               W. ARDOIN, Bar Roll No. 24282




                                                                                                 --
                                                                                                    A

                                                                                MAR 2 0 2020

                                                                      4    130PUtY *lt d#
                                                                          ~'~'110H Pii TRe#ahitifiiia' r~r
